COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                       NO.
02-06-372-CV
 
                                                                                                        
BRENT ALAN GROVES                                                         APPELLANT
 
V.
 
TAMBRIC
THAMES                                                                 APPELLEE
 
                                              ------------
 
             FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On October 16, 2006 and October 30, 2006, we
notified appellant, in accordance with rule of appellate procedure 42.3(c),
that we would dismiss this appeal unless the $125 filing fee was paid.  See Tex.
R. App. P. 42.3(c).  Appellant has
not paid the $125 filing fee.  See
Tex. R. App. P. 5, 12.1(b).      Because appellant has failed to comply with
a requirement of the rules




 of appellate procedure and the
Texas Supreme Court=s order of
July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f). 
Appellant shall pay all costs of this appeal, for
which let execution issue.  See Tex. R. App. P. 43.4.
 
PER
CURIAM
 
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.  
 
DELIVERED:  November 16, 2006  




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).